Citation Nr: 0923089	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  01-04 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of umbilical hernia.

2.  Entitlement to service connection for a left hip 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for residuals of 
circumcision.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  This matter was previously before the Board in 
August 2006, when it was remanded for additional development 
of the medical evidence.

In June 2006, the Veteran was afforded a Board hearing at the 
RO. A transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims file includes a December 1997 decision from the 
Social Security Administration (SSA) indicating that the 
Veteran was awarded SSA disability benefits.  The December 
1997 SSA decision indicates that the SSA reviewed evidence 
showing diagnoses including "bilateral hip arthritis" and 
complaints including "hip" and "low back" pain.  This 
suggests that evidence in the possession of SSA at that time 
may have included medical evidence pertinent to at least the 
Veteran's claimed left hip and low back disabilities.  The 
Board further considers that there is a possibility that the 
unspecified medical evidence in SSA custody in 1997 could 
include evidence pertinent to that Veteran's claims involving 
umbilical hernia and residuals of circumcision.

Although this case was previously remanded to assist the 
Veteran in obtaining all available pertinent medical 
evidence, a review of the claims file unfortunately reveals 
no records obtained from the SSA, and no clear determination 
as to the availability of any records which may have been in 
the possession of the SSA.  The Board recognizes the length 
of time since the Social Security award and the problems 
involved with obtaining records after such a period of time.  
However, the United States Court of Appeals for Veterans 
Claims has stressed that medical records upon which an award 
of Social Security disability benefits has been predicated 
are relevant to VA claims for service connection and an 
increased rating.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).  Therefore, although the Board regrets further delay 
in appellate review, efforts to obtain such records should be 
accomplished.  The duty to assist is particularly applicable 
to records which are known to be in the possession of the 
Federal Government, such as military service department and 
SSA records.  See Counts v. Brown, 6 Vet.App. 473 (1994); see 
also Martin v. Brown, 4 Vet.App. 136, 140 (1993) (in deciding 
a claim for an increased rating, the SSA's decision is 
'pertinent' to a determination of a veteran's ability to 
engage in substantially gainful employment, quoting Murincsak 
v. Derwinski, 2 Vet.App. 363, 370 (1992)).  Thus, the Board 
must obtain all of the records pertaining to the SSA decision 
as such records may be relevant to this claim for VA 
benefits.  See Collier v. Derwinski, 1 Vet.App. 413 (1991).

As this matter must be remanded at this time for additional 
development of the evidence, the Board finds it reasonable to 
additionally provide a VA examination to provide the Veteran 
with every consideration with regard to the issue of 
entitlement to service connection for claimed residuals of 
circumcision.  The Board observes that the service treatment 
records reveal that the Veteran underwent a circumcision 
procedure during service in March 1972, had a related 
hematoma a few weeks following, and at least one penile 
lesion in November 1995, and has recently testified at his 
June 2006 Board hearing regarding symptom complaints 
including erectile dysfunction he believes to be related to 
the in-service procedure.  A VA examination with medical 
opinion would be helpful in determining whether the Veteran 
is currently diagnosed with any current chronic disability 
which may be a residual of the in-service procedure.

Accordingly, the case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
Veteran's Social Security records, to 
include both administrative records 
associated with any claim(s) for 
disability benefits, as well as medical 
records relied upon.  It is imperative 
that the RO obtain a response from the 
Social Security Administration.  If the 
Social Security Administration reports 
that the Veteran's Social Security records 
cannot be located or have been destroyed, 
then the file should be formally 
documented to that effect.

2.  The Veteran should be scheduled for 
appropriate VA examination(s) to determine 
the nature and etiology of his claimed 
residuals of in-service circumcision.  It 
is imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
medically indicated special tests should be 
accomplished.  After reviewing the claims 
file and examining the Veteran, the 
appropriate examiner should respond to the 
following:

a)  Please identify any current chronic 
disability that is a residual of 
circumcision diagnosed in this Veteran.  
In answering this question, please 
address the Veteran's complaints of 
symptoms he believes to be associated 
with the circumcision, including erectile 
dysfunction and a history of hematoma and 
penile lesion.

b)  For any identified current chronic 
residuals of circumcision diagnosed, 
please clearly state whether it is at 
least as likely as not (a 50% or higher 
degree of probability) that the 
disability was manifested during or 
caused by the Veteran's military 
service.  In answering this question, 
please explain if any identified 
residuals are beyond the expected or 
intended effects of the in-service 
treatment.  Please also address the 
significance (if any) of the 
documentation associated with the 
Veteran's in-service circumcision 
procedure, his in-service penile 
hematoma, and his post-service penile 
lesion(s).

3.  After completion of the above and any 
additional development deemed necessary by 
the RO, the RO should review the issues on 
appeal.  If any claim remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


